DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 10/10/2022 has been entered. Claims 1-7 and 11-15 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the non-final Office Action mailed 5/23/2022.	

Claim Objections
Claims 2-7, 11, 12, 14 and 15 are objected to because of the following informalities:  Claims 2-7, 11, 12, 14 and 15 should be being with “The laboratory…” instead of “A laboratory.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a male guide fitment element” and previously recites “at least one male guide fitment element.” It is therefore unclear if “a male guide fitment element” is referring to a different male guide fitment element or to one of the “at least one male guide fitment elements.” For examination purposes, it is interpreted to be referring to one of the “at least one male guide fitment elements.” Claims 2-7, 11 and 12 are rejected by virtue of their dependence on a rejected base claim.
Claim 13 recites “a male guide fitment element” and previously recites “at least one male guide fitment element.” It is therefore unclear if “a male guide fitment element” is referring to a different male guide fitment element or to one of the “at least one male guide fitment elements.” For examination purposes, it is interpreted to be referring to one of the “at least one male guide fitment elements” previously recited in the claim. Claims 14 and 15 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 11-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2014/0216059, hereinafter Moore.
Regarding claim 1, Moore teaches a laboratory fluid receptacle cooler arrangement (item 1) for improved microclimate control therein (abstract), comprising a housing (items 3, 6 and 7), a lid (item 7.2) covering an open top side of said housing (figure 1b), and an aperture closing element (item 7.3), wherein: said aperture closing element (item 7.3) at least partly covers said lid (figure 1b), said aperture closing element (item 7.3) has a number of first apertures (item 7.3.1), said lid (item 7.2) has a number of second apertures (item 7.2.1), said aperture closing element (item 7.3) is movable relative to the lid between an open and a closed position (paragraphs [0044]-[0045]), said housing has at least one female guide indent (the indent formed on the top item 7) on the top of at least one side of the housing (the indent is on the top most element of the housing), said lid has at least one male guide fitment element (the outwardly extending lip on item 7.2), a male guide fitment element slotting into a respective female guide indent when said lid covers the open top side of said housing (figure 1b), whereby said lid is maintained within its position when said aperture closing element is moving (the indent and the outwardly extending lip would maintain the position of the lid in at least one direction), and the first apertures of the aperture closing element and the second apertures of the lid has matching aperture configuration (paragraphs [0044]-[0045]), thereby providing through holes when the aperture closing element and the lid are in an open configuration (paragraphs [0044]-[0045]), whereby the aperture closing element facilitates sustaining a desired temperature range within said laboratory fluid receptacle cooler arrangement (intended use MPEP § 2114 (II) and is taught in abstract).
Regarding claim 5, Moore teaches wherein said aperture closing element (item 7.3) and said lid (item 7.2) are connected by at least one guide slit (paragraph [0044]) and at least one bolt (paragraph [0044]), wherein each bolt is slotted into a respective guide slit (paragraph [0044]).
Regarding claim 6, Moore teaches wherein said guide slits (paragraph [0044]) have a length x (the rails have a length).
Regarding claim 7, Moore teaches wherein said aperture closing element (item 7.3) and said lid (item 7.2) are plane (figure 1b).
Regarding claim 11, Moore teaches wherein said aperture closing element (item 7.3) and said lid (item 7.2) are removable from said housing (items 6 and 7) either separately or together (figure 1b).
Regarding claim 12, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Moore and the apparatus of Moore is capable of having a needle come through the apertures.
Regarding claim 13, Moore teaches a cooler closure arrangement (item 1) with an aperture closing element (item 7.3) on top of a lid (item 7.2), the aperture closing element (item 7.3) and the lid (item 7.2) are parallel and substantially plane rectangles in slideable engagement with each other (figure 1b), the aperture closing-element (item 7.3) has a number of first apertures (item 7.3.1), said lid (item 7.2) has a number of second apertures (item 7.2.1), said aperture closing element (item 7.3) is movable relative to the lid between an open and a closed position (paragraphs [0044]-[0045]), said housing has at least one female guide indent (the indent formed on the top item 7) on the top of at least one side of the housing (the indent is on the top most element of the housing), said lid has at least one male guide fitment element (the outwardly extending lip on item 7.2), a male guide fitment element slotting into a respective female guide indent when said lid covers the open top side of said housing (figure 1b), whereby said lid is maintained within its position when said aperture closing element is moving (the indent and the outwardly extending lip would maintain the position of the lid in at least one direction), the first apertures of the aperture closing element and the second apertures of the lid has matching aperture configuration, thereby providing through holes when the aperture closing element and the lid are in an open configuration (paragraphs [0044]-[0045]).
Regarding claim 15, Moore teaches wherein said aperture closing element (item 7.3) and said lid (item 7.2) are connected by at least one guide slit (paragraph [0044]) and at least one bolt (paragraph [0044]), wherein each bolt is slotted into a respective guide slit (paragraph [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of United States Application Publication No. 2012/0329143, hereinafter Yamazaki.
Regarding claim 2, Moore teaches all limitations of claim 1; however, Moore fails to teach said aperture closing element has the same number of apertures as the number of apertures of said lid.
Yamazaki teaches a chilled reagent container which has an aperture closing element (item 203) and a lid (item 101) which have the same number of apertures (item 106 and 103, respectively and figure 3) with the apertures in the aperture closing element having a different pitch than the apertures in the lid (figure 3). 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., the same number of apertures in a lid and aperture closing element), and that in combination, each element merely would have performed the same function as it did separately (i.e., allowing and closing off the containers in the device), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the number of apertures in the lid and aperture closing element of reference Moore with having the same number of apertures in the lid and the aperture closing element of reference Yamazaki, since the result would have been predictable. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow access to all of the containers at once.
Regarding claim 3, Moore teaches wherein: said housing (item 3) contains at least one storage means having a number of spaces (paragraph [0027]) for storing a plurality of laboratory fluid receptacles (item 2), at least one first aperture of the first apertures of said aperture closing element is vertically aligned with at least one storage means space when said aperture closing element is in the open position (paragraph [0028]), whereby the storage means spaces are accessible through the first apertures and the second apertures when the aperture closing element is in the open position and are inaccessible when the aperture closing element is in the closed position (paragraph [0028]).
Moore fails to teach the number of first apertures of the aperture closing element is equal to or greater than the number of spaces for storing the laboratory fluid receptacles in the at least one storage means.
Yamazaki teaches a chilled reagent container which has an aperture closing element (item 203) with apertures (item 106) and housing (item 205) with apertures (item 204) which have the same number of apertures (figure 3) with the apertures in the aperture closing element having a different pitch than the apertures in the lid (figure 3). 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., the same number of apertures in the aperture closing element as spaces for storing receptacles), and that in combination, each element merely would have performed the same function as it did separately (i.e., allowing and closing off the containers in the device), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the number apertures in the aperture closing element and the number of spaces of reference Moore with having the same number of apertures in the aperture closing element as the number of spaces of reference Yamazaki, since the result would have been predictable. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow access to all of the containers at once.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of United States Patent No. 5,290,521, hereinafter DeStefano.
Regarding claim 4, Moore teaches all limitations of claim 1; however, Moore fails to teach at last one engagement element on the aperture closing element.
DeStefano teaches a work station which has a cover with a handle for convenience in the manual removal of the cover (DeStefano, column 8, lines 14-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one engagement element (handle) on the aperture closing element because it would make it more convenient for manual movement of the aperture closing (DeStefano, column 8, lines 14-15).
Regarding claim 14, Moore teaches all limitations of claim 13; however, Moore fails to teach at last one engagement element on the aperture closing element.
DeStefano teaches a work station which has a cover with a handle for convenience in the manual removal of the cover (DeStefano, column 8, lines 14-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one engagement element (handle) on the aperture closing element because it would make it more convenient for manual movement of the aperture closing (DeStefano, column 8, lines 14-15).

Claims 5 and 15 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of United States Patent No. 5,057,281, hereinafter Torti.
Regarding claim 5, Moore teaches all limitations of claim 1; however, if it is determined that Moore fails to teach wherein said aperture closing element and said lid are connected by at least one guide slit and at least one bolt, wherein each bolt is slotted into a respective guide slit, then Moore would fail to teach this limitation.
Torti teaches a device holder which has screws and slots which limit the movement of plates relative to each other in a single direction (Torit, column 5, lines 17-19).
Examiner further finds that the prior art contained a device/method/product (i.e., bolts and slits) which differed from the claimed device by the substitution of component(s) (i.e., rails) with other component(s) (i.e., bolts and slits), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., rails with bolts and slits), and the results of the substitution (i.e., limiting movement of the inner cover) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the rails of reference Moore with the bolts and slits of reference Torti, since the result would have been predictable. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized bolts and slits to connect the aperture closing element and the lid together because it would restrict the movement relative to each other in a single direction (Torit, column 5, lines 17-19).
Regarding claim 15, Moore teaches all limitations of claim 13; however, if it is determined that Moore fails to teach wherein said aperture closing element and said lid are connected by at least one guide slit and at least one bolt, wherein each bolt is slotted into a respective guide slit, then Moore would fail to teach this limitation.
Torti teaches a device holder which has screws and slots which limit the movement of plates relative to each other in a single direction (Torit, column 5, lines 17-19).
Examiner further finds that the prior art contained a device/method/product (i.e., bolts and slits) which differed from the claimed device by the substitution of component(s) (i.e., rails) with other component(s) (i.e., bolts and slits), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., rails with bolts and slits), and the results of the substitution (i.e., limiting movement of the inner cover) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the rails of reference Moore with the bolts and slits of reference Torti, since the result would have been predictable. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized bolts and slits to connect the aperture closing element and the lid together because it would restrict the movement relative to each other in a single direction (Torit, column 5, lines 17-19).

Response to Arguments
Applicant's arguments filed 10/10/2020 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Moore does not disclose female guide indents on the top of at least one side of the housing is not found persuasive. As can be seen in figure 1b there is an indent formed on the top part of item 7 (the entire portion of the upper half of item 7 is considered to be the indent as this structure forms the indent) which has an outwardly extending lip which enters the indent which is considered to be the female guide indent (see figure below). 


    PNG
    media_image1.png
    778
    830
    media_image1.png
    Greyscale


The applicant additionally argues that Moore does not disclose the male guide fitment elements slotting into respective female guide indents when covering an open top side of the bottom part, whereby the outer lid is maintained within its positions when the container lid moves is not found persuasive. The male guide fitment element, shown in the figure above, fits into the female guide indent (as can be seen above) and when the aperture closing element (item 7.3) is moved in any direction, the male guide fitment element and the female guide indent would maintain the lid (item 7.2) at least in two directions (vertically and up and down) as the two elements would prevent the cover from moving in those directions. Additionally, when the lid (item 7.2) is all the way to one side, as shown in the figure above, the two element would also prevent the cover from moving any further in the left direction. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796